Order of Appellate Division reversed and that of Special Term affirmed, with costs in this court and Appellate Division, on opinion of POUND, J., in People ex rel. Durham Realty Corp. v.La Fetra (230 N.Y. 429), and questions certified answered as follows: No. 2 in the affirmative; remaining questions in the negative.
Concur: HISCOCK, Ch. J., HOGAN, CARDOZO, POUND and ANDREWS, JJ.; CRANE, J., concurs in result on opinion in Guttag v.Shatzkin (230 N.Y. 647); McLAUGHLIN, J., dissents on dissenting opinion in Levy Leasing Co. v. Siegel (230 N.Y. 634).